t c summary opinion united_states tax_court barry john and deborah lee houston mangels petitioners v commissioner of internal revenue respondent docket no 9628-00s filed date barry john and deborah lee houston mangels pro_se monica j miller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and - - procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether barry mangels petitioner had unreported nonemployee compensation of dollar_figure whether petitioner worked as an independent_contractor subject_to self-employment_tax whether petitioners failed to file a timely federal_income_tax return without reasonable_cause and whether petitioners are subject_to an accuracy-related_penalty under sec_6662 petitioners conceded receipt of dollar_figure of unreported income petitioners did not dispute or present evidence as to adjustments in the notice_of_deficiency increasing interest_income and cancellation_of_indebtedness_income accordingly we deem these issues to be conceded background the stipulation of facts and accompanying exhibits are incorporated herein by reference petitioners resided in sarasota florida at the time their petition was filed in this case during the second half of petitioner worked as a handyman on a few projects for john salvatore parziale sal parziale petitioner performed tile work painting and spackle work sal parziale was employed as a supervisor with joseph williams homes construction co jwh a subsidiary of the italian brothers construction co ibc sal parziale’s brother joseph parziale was president of both ibc and jwh the projects involved the restoration of houses damaged by flood or fire for which payment was made to jwh by insurance_companies petitioner was hired by sal parziale to work on three projects he worked on the roach project a house damaged by fire the penny project a water damaged trailer and the wise project on which he did some painting petitioner was paid for his work after the insurance_companies paid jwh petitioners’ federal_income_tax return was received and date stamped by the commissioner on date petitioners did not report any income from jwh and the parziale brothers sal parziale sent to petitioner and the commissioner form 1099-misc miscellaneous income reporting nonemployee compensation paid to petitioner of dollar_figure for the notice_of_deficiency determined an increase in petitioners’ income of dollar_figure which was the amount reflected on form 1099-misc the petition states that barry mangels worked for john salvatore parziale and made dollar_figure not dollar_figure at trial petitioner conceded that he received dollar_figure in income in from sal parziale by way of checks q4e- discussion unreported income the parties agree that petitioner earned_income in for work performed for jwh and sal parziale that was not reported on petitioners’ federal_income_tax return we must decide the proper amount generally the burden_of_proof is on the taxpayer rule a under sec_6201 if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the secretary including providing access to an inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary then the secretary shall have the burden of producing reasonable and probative information in addition to such information_return see 117_tc_237 mcquatters v commissioner tcmemo_1998_88 petitioner challenged the accuracy of the information provided to the commissioner in the form 1099-misc it appears that petitioner has reasonably cooperated with the commissioner as discussed in greater detail below at trial respondent introduced evidence in the form of testimony of and business records from joseph parziale in response to petitioners’ allegation that the form 1099-misc was inaccurate although we find that the evidence in the record is not fully credible we - - conclude that respondent has met his burden of production therefore we shall weigh the evidence in the record on its merits respondent asserts that petitioner worked as a contractor for jwh and received payments in cash as well as by check respondent called joseph parziale as a witness joseph parziale kept the records of the company he testified that petitioner was a subcontractor for the company on the roach penny and wise projects through joseph parziale respondent introduced what purports to be a summary of jwh records on which the form misc was based joseph parziale did not produce any underlying records for the penny project the underlying record for the wise project is a folder that lists amounts allegedly paid to petitioner but includes no dates of payment or other details corroborating the witness’s testimony the underlying records of the roach project are more detailed and have dates for several items the records contain additions subtractions and sums without an identified payee the underlying records reflect fewer payments to petitioner than reflected in the summary records joseph parziale testified that jwh made cash payments to petitioner at one point during petitioner’s testimony the court directly asked petitioner did you ever get paid any cash in to which petitioner replied none at all yet in -- - the petition petitioners admitted that mr mangels was an employee and usually paid_by personal check or in cash we find petitioner’s testimony to be lacking in credibility we note that petitioner did not provide any records as to income or expenses relating to work performed for sal parziale or jwh further petitioner did not report any income from either of these two sources on his federal_income_tax return for the records produced by respondent’s witness joseph parziale did not accurately represent actual amounts paid to petitioner the witness described the amounts reflected on folders for various projects as amounts bid on a project the witness further indicated that amounts were paid in part to petitioner and in part to other workmen alleged subcontractors of petitioner we conclude based on this record that in addition to dollar_figure of omitted income conceded by petitioner he received an additional dollar_figure total omitted income from this source of dollar_figure employee or independent_contractor an independent_contractor is subject_to self-employment_tax under sec_1401 sec_1402 whether an individual is an employee or independent_contractor is a factual question to which common_law principles apply sec_3101 sec_3121 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th - jj - cir 89_tc_225 affd 862_f2d_751 9th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in his or her work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s regular business the relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 331_us_704 weber v commissioner supra pincite profl executive leasing inc v commissioner supra pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under the common_law rules because no single factor is dispositive the court must assess and weigh all incidents of the relationship nationwide mut ins co v darden supra pincite the factors are not weighed equally they are weighed according to their significance in the particular case 980_f2d_857 2d cir respondent’s witness joseph parziale testified that petitioner worked as a subcontractor for jwh petitioner offered --- - no evidence that he was an employee other than to conclude in his testimony that i was an employee petitioner also testified that he was just a laborer and did not have any employees based on the facts in the record we sustain respondent’s determination that petitioner was self-employed as an independent_contractor for jwh in petitioners are liable for self- employment_tax under sec_1401 on the income received from sal parziale and jwh during addition_to_tax for failure_to_file a timely return respondent determined an addition_to_tax under sec_6651 for petitioners’ failure_to_file timely a federal_income_tax return for petitioners’ tax_return was received by the commissioner on date the return preparer’s signature is dated date petitioners’ signatures are not dated petitioner testified that he filed for an extension of time to file the return he did not retain a copy of the request for an extension or produce evidence of the date the request was made or of the date he mailed the return petitioners have not presented any evidence that the delinquent filing was due to reasonable_cause respondent’s determination that petitioners are liable for the addition_to_tax under sec_6651 is sustained accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 and d the - accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to among other choices any substantial_understatement_of_income_tax sec_6662 and b a taxpayer has a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 a the penalties provided for in sec_6662 are not imposed on any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs whether the taxpayer has acted with reasonable_cause and in good_faith is determined by relevant facts and circumstances including the taxpayer’s own efforts to assess his proper tax_liability sec_6664 stubblefield v commissioner tcmemo_1996_537 petitioners do not dispute adjustments in the notice_of_deficiency including omitted wage income of dollar_figure omitted interest_income of dollar_figure and omitted cancellation of debt income of dollar_figure also at trial petitioners conceded omitted income received from sal parziale or jwh of dollar_figure further we concluded that petitioner received an additional dollar_figure from this source petitioners did not provide any explanation as to the failure to report these items of income we conclude that -- - petitioners did not have reasonable_cause for the understatement_of_tax and they are liable for the accuracy-related_penalty if the rule computation results in an understatement of more than dollar_figure reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
